I concur in the opinion of the majority. The import of the jury's verdict upon special issue No. 25 as including the element of proximate cause can better be seen by abbreviating the issue, as follows: "Do you believe * * * J. D. Foster, deceased, in approaching the railroad crossing and before driving thereon, by the exercise of ordinary care, under all the existing circumstances, could have seen or heard the train as it approached said crossing * * * and have prevented the accident?" But, if we should be mistaken in the view that said issue included a finding of proximate cause, then nevertheless the issue as answered, when supplemented by what must be regarded as an undisputed fact, since it was alleged by plaintiffs and was the basic fact upon which the findings of the defendant's negligence was found, namely, that deceased did not see or hear the train in time to stop and thereby have prevented the accident, constitutes a finding of negligence of such nature under the undisputed facts of the case as to be the proximate cause as a matter of law. Proximate cause, like any other fact, is an issue for a jury only when there is a dispute as to the facts or reasonable minds may draw different inferences from the facts. I am of opinion that if, as found by the jury, in addition to the undisputed fact that deceased did not see or hear the train, and did not stop and prevent the accident, the deceased was guilty of negligence, then reasonable minds cannot differ upon the proposition that such negligence was the proximate cause of the accident. Texas  P. Ry. Co. v. McCoy, 90 Tex. 264, 38 S.W. 36; Gulf, C. 
S. F. Ry. Co. v. Rowland, 90 Tex. 365, 38 S.W. 756; Culpepper v. I. G. N. Ry. Co., 90 Tex. 627, 40 S.W. 386; Parks v. S. A. Traction Co., 100 Tex. 222, 94 S.W. 331, 98 S.W. 1100; St. Louis S.W. Ry. Co. v. Harrell (Tex.Civ.App.) 194 S.W. 971; Chicago, R. I.  G. Ry. Co. v. Coffee (Tex.Civ.App.) 126 S.W. 638; Coffee v. C., R. I.  G. Ry. Co., 104 Tex. 127 134 S.W. 1174; Dowlen v. T. P.  L. Co. (Tex.Civ.App.) 174 S.W. 674; St. Louis S.W. Ry. Co. v. Missildine (Tex.Civ.App.) 157 S.W. 245.